 ARMSTRONG RUBBER CO.The Armstrong Rubber CompanyandInternationalUnion of the United Rubber,Cork,Linoleumand Plastic,Workers of America,Local UnionNo. 670, AFL-CIO-CLC. Case 26-CA-1158614 April 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSSTEPHENS AND CRACRAFTOn 13 November 1986 Administrative LawJudge Nancy M. Sherman issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin support of the judge's decision.The National Labor Relations Boardhas delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge'srulings,findings, I andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, The Armstrong Rubber Company, Madi-son, Tennessee, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.Substitute the following for paragraph 2(h):"(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."1The Respondenthas excepted to some of the judge's credibility find-ings.The Board's establishedpolicy is not to overrulean administrativelaw judge'scredibility resolutionsunless the clear preponderance of allthe relevant evidenceconvinces us that theyare incorrect.Standard DryWall Products,91NLRB 544 (1950),' enfd. 188 F.2d 362 (3d Cir. 1951).We have carefullyexaminedthe recordand find no basis for reversingthe findings.2Although no exceptions were filedto the judge'sgranting of theGeneralCounsel's requestfor a visitatorial clause, the Board,sua sponte,has determinedto reversethe ,fudge's recommended Order in this respectbecause the circumstancesof this casedo not warrant such a remedy.Westwood Industries,280 NLRB No. 12 (May 30, 1986) (notreported inBoard volumes).Accordingly,we havemodified the recommendedOrder.Jane Y. Goldman, Esq.,for theGeneral Counsel.CharlesHamptonWhite,Esq.,of Nashville,Tennessee,for theRespondent.Don P. Copass,of Madison,Tennessee,for the ChargingParty.DECISION625STATEMENT OF THE CASE.NANCY M. SHERMAN, Administrative Law Judge. Thiscase was heard in Nashville, Tennessee, on 29 and 30July 1986 pursuant to a charge filed on 11 April 1986 byInternational Union of the United Rubber, Cork— Linole-um and PlasticWorkers of America, Local Union No.670,AFL-CIO-CLC (the Union); an amended chargefiled by the Union on 2 May 1986; and a complaintissuedon 5 May 1986 and amended on 29 July 1986. Thecomplaint alleges that Respondent Armstrong RubberCompany violated Section 8(a)(1) and (3) of the NationalLaborRelationsAct (the Act) about 8 April 1986 by dis-charging seven employees and by converting the positionof quality control technician to that of quality area su-pervisor, all for the purpose of discouraging activity onbehalf of the Union. Respondent contends that the seventerminated employees (with whose termination Respond-ent ceased to' employ any employees whom Respondent'srecords classified as quality control technicians) weredischarged because of poor business, and' that the jobclassification of quality area supervisor is a new positionwhich is more responsible than the job classification ofquality control technician. The General Counsel con-tends that the seven quality control technicians Were dis-charged, the position of quality control technician wasconverted to, that of quality area supervisor, and person-nel were hired or transferred into jobs bearing that clas-sification because Respondent had learned that the Unionhad filed with the Board a'representation petition seekinga unit of quality control technicians.On the entire record, including the demeanor of thewitnesses, and after due consideration of the helpfulbriefs filed by counsel for the General Counsel and Re-spondent, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent is a corporation that manufactures tires inMadison, Tennessee. During the 12-month period ending30 April 1986, Respondent's Madison facility sold andshipped directly to, and purchased and received directlyfrom, points outside Tennessee products, goods, and ma-terials valued in each case at more than $50,000. I findthat, as Respondent concedes, it is engaged in commercewithin the meaning of the Act, and that assertion of ju-risdiction over its operations will effectuate the policiesof the Act.The Union is a labor organization within the meaningof the Act.II.THE ALLEGEDUNFAIRLABOR PRACTICESA. Background-Respondent'sLawful 7 April 1986Decision to TerminateFive Quality ControlTechniciansThe Union has represented a unit of hourly paid pro-duction and maintenance employees at the Madison283 NLRB No. 92 626DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDplant' since 1962.When the Union first organized theplant, itwas owned by Gates Rubber Company. Re-spondent has recognized the Union as the representativeof the hourly paid unit since buying the plant in 1973. Inaddition to having a contract with the Union and/or itsparent International at theMadison plant, Respondentalso has contracts with affiliates of the Union at Re-spondent's tire plants in Des Moines, Iowa; Natchez,Mississippi; and Hanford, California.2 All four of_ theseplants are in the 'area of responsibility of RichardTwickler, who is Respondent's vice president of manu-facturing.Although some employees not in the produc-tion and maintenance unit at the Madison plant are infact hourly paid, all the personnel excluded from thatunit are referred to by Respondent, and will be referredto herein, as salaried personnel.Respondent's Madison plant (the plant involved here)producespassengerradial tires.During August throughNovember 1985, Respondent's production schedule atthat plant called for production of 14,500 tires a day, andactual production was close to that figure.3 During this4-month period, 'Respondent's hourly work force rangedbetween 549 (August) and 570 (October)employees.About late November 1985, VicePresidentTwicklertold Bryant Reed, who is the general manager and "headhoncho" of the Madison plant, to reduce the tire produc-tion schedule to 12,`500 tires a day effective in December1985. This was in fact done.4 As of 1 December 1985,the hourly paid work force totaled 574. During Decem-ber 1985, Respondent effected about 65 layoffs amongthe hourly paid employees, thereby causing the hourlywork-force to diminish to 512 as of 1 ' January 1986. Thecomplaint does not allege that these December 1985 lay-offs constituted ,a violation of the Act. Between Decem-ber 1985 and 1 April 1986, no more hourly layoffs wereeffected. Between 1 January 1986 and 1 May 1986, a-period that encompasses the salaried terminations at issuehere, the hourly work force remained fairly constant insize.5Notwithstanding the December 1985 cutback in pro-duction and the concomitant December 1985 layoffs ofhourly employees, the complement of salaried personnelat the Madison plant remained fairly constant betweenMarch 1985 (when production was 16,000 tires a day)and 1 April 1986.6 There is no contention or evidencethat ' any of them was terminated during this period be-cause of the production cutback. In late March or earlyApril 1986, on the basis of inventories, Twickler directedReed to reduce tire production still further, to 9000 aday, effective 1 May' 1986. The General Counsel does'Frequently referred to in the record as the Nashville plant. The twocities are about 10 miles apart.2 But seeArmstrong RubberCo,273 NLRB 233 (1984) (involving Re-spondent'sHanford plant);andArmstrong Rubber Co.,209 NLRB 1(1974),enfd, in part and remanded in part 511 F.2d 741 (5th Cir. 1975)(involvingRespondent'sNatchezplant).About July1986,Respondentdecided to close down the Natchez plant permanently.3Actual per-day production averaged 14,465 tires in August;14,510 inSeptember,14,171 in October;and 13;857 in November4 Actual production for December 1985 averaged 12,020 per day.5The number varied between 508 (1 May) and 513 (1 February, 1March,and 1April).-6Between 1 July 1985 and i April 1986, the number vaned between157 (1 February 1986)and 164(1August and 1 September 1985).not -allege that these- instructions were unlawfully moti-vated.Vice President' Twickler testified that shortly after is-suing these instructions,but before 8 April 1986, he en-couraged General Manager Reed to "look very closely"in the "area" of salariedpersonnelat the Madison plant,"to look towards an organization of his staff, to try toeliminate any areasof redundancy, and to move in thatdirection."Twickler further testified that he did notspecify to Reed the number of salaried personnel whoshould be terminated. About 8 April 1986, 54 salariedpeoplewereeliminatedfromRespondent'scorporateheadquartersinNew Haven, Connecticut. In late spring1986, about 35 salaried people were terminated from Re-spondent's° corporate office in Natchez, Mississippi. Nocontention is made that the New Haven or Natchez ter-minationswere unlawfully motivated.Effective the week beginning 31 March 1986, to pre-serve the existing work force while adjusting to thenbusiness conditions, Respondent'sMadisonplant cut, its5-day workweek to 4 days. About 1 April, Reed decidedthat theMadisonsalaried complement should be cut by atotal of 21 people. Together with the divisionmanagers,who report-'directly to him, he decided that 10 salariedpeople would be cut from the manufacturing division; 3from the engineering section; 1 each from the industrialrelationssection,thedistributionsection,and theaccounting/purchasing section;and 5 from the technicaland quality control division. At meetings of salaried per-sonnelon 1 and 2 April, Reed announced that 21 salariedemployees would have to be terminated effective l1April; thatthe terminationswould be distributed in themanner described above; and that those to be terminatedwould be notified by 7 or 8 April. Further, Reed saidthat any person who volunteered to retire would bein-cluded among the 21 people who,had to be severed, andthat anyone who was eligible for and interested in retire-ment shouldsee RussellWeymouth, Respondent's man-ager of industrial relations. Reed went on to say that thespecific people to be laid off had not yet been pinpoint-ed; and that, after the retirees were subtracted, Respond-ent intended, all other things being equal, to terminatethe junior personnel. Also, Reed 'said that in May theremight bemoreproduction, cuts, and consequent layoffsof eight or nine salaried personnel, probably from themanufacturing division. Reed further said that cutbacks'would probably be made if the plant returned to a 5-dayweek. Reed testified that, when he made the foregoingremarks,he believed that any salaried cuts in the manu-facturing division would be directed at line foremen.On 1 April Reed 'askedhis divisionmanagers(includ-ing Kim McAllister, the head of the technical and qual-ity control division) to recommend to Reed by 7 Aprilwhat jobclassificationsshould be used to fill the quotaof personnel to be severed. On Friday,, 4 April, McAllis-ter advised Quality Control Superintendent Don Dicken-son (who reports to McAllister) that the technical andquality control division was going to lose five people,and asked Dickenson for a recommendation after theweekend on how to handle any cutback in his depart-ment.On the morning of Monday, 7 April, McAllister ARMSTRONG RUBBER CO.627toldDickenson that McAllister had decided to let fivequality control technicians go. Dickenson recommendedthat the five junior quality control technicans be selectedfor termination because such a "formula"was "easier foreveryone to understand."Later that same day, 7 April,Reed met with divisionmanagers,includingMcAllister and Industrial RelationsManager Weymouth.At this meeting,Weymouth report-ed that one quality control technician in the technical di-vision, Peggy Clark,had elected to take an early retire-ment.Then,McAllister recommended that the four re-maining people to be severed from the technical divisionshould also be quality control technicians.According toReed's credible testimony,McAllister stated that he wasso recommending because the remaining seven qualitycontrol technicians could perform their duties,after theother five were gone,by deleting the performance ofchecks that at an earlier stage of production had beenperformed by the foremen in the manufacturing 'divi-sion.'Reed agreed with McAllister's recommendation.McAllister did not give the names of the persons whowould be severed.He, Weymouth,and Reed all testified,in effect,that they assumed the persons to be severedwould be selected according to senoirity.The four juniorquality control technicians were advised,during their re-spective 8 April shifts,that Respondent had decided toseparate;them.'The complaint does not allege that any ofthese four was unlawfully separated.8B. Respondent's Allegedly Unlawful 8 April Decisionto Terminate the Remaining Seven Quality ControlTechnicians, the Technicians'Termination on 10April,and Subsequent Terminations1—Respondent's 8 April notice of the Union'srepresentation petition with respect to the qualitycontrol techniciansMeanwhile,on 7 April,theUnion filed with theBoard'sRegional Office a representation petition seekinga unit of the quality control technicians at Respondent'splant.About 10 or 11 a.m.on 8 April,Weymouth re-ceived a telephone call from a Board employee in thatoffice.She identified herself as a Board employee, toldhim that the Union had filed a petition that covered thequality control technicians,and asked him whether hehad received it. He said no. Weymouth testified that, atthe time he received that call,he was aware of the sever-ance of five quality control technicians,and was notaware of any other planned severances at that exactmoment.2.Respondent's 8 April decision to terminate theseven remaining quality control techniciansAt or shortly before noon on that day, 8 April, Wey-mouth went to Reed's office.Weymouth told Reed that'Although McAllister did not recall so stating,to Reed at that time,McAllister,testified that this was in fact one of the reasons for his recom-mending the termination of five technicians.8These four were James D. Sisk,Ernest J. Carpenter Jr., Morton H.Sadler, and Marie W Ford.They were named in the Union's originalcharge, filed on I1 April 1986,but not in the Union's amended charge,filed on 2 May 1986.Weymouth had received a call from the Board askinghim whether Respondent had received a petition respect-ing the quality control technicians,and that Weymouthhad replied no. Reed admittedly inferred that such a pe-tition had been filed with the Board.About 2 p.m. thatafternoon,Reed telephonedTwickler.9Reed toldTwickler that Reed had just heard that the quality con-trol technicians had petitioned for "joining the Union."10Twickler remarked that he was a little surprised at theUnion'spetition and that"itsounded like an efort tomove under the umbrella of the Union to protect theirjob, that unfortunately was not available to them." Whatelsewas said in this conversation is discussedinfra insection II,B,5.Reed testified that he decided in the afternoon of 8April to cut the seven remaining quality control techni-cians. Immediately after his conversation with Twickler,Reed told McAllister that the remaining seven qualitycontrol technicians would be severed.Reed told McAl-lister that in the future the quality control foremen wereto do the quality control work." This was the first timethatMcAllister had heard of Reed's idea to eliminate thequality control technicians and also the first time McAl-lister had heard about changing the quality control func-tion over to be performed by supervisors.Shortly before3:30 p.m. that day, Reed told Quality Control Superin-tendent Dickenson that Reed had just been notified thatfurther cuts had to be made and that he was going tohave to lay off the rest of the quality control technicians.Reed further told Dickenson that whatever of thesetechnicians'functions continued to be performed wouldhave to be performed by Dickenson,Quality ControlForeman Ernest Axley,and Senior Quality ControlForeman Rodney Griffin,with one of them working on9My finding that Reed initiated this call is based on Twickler's testi-mony; for demeanor reasons, I do not accept Reed's testimony thatTwickler called him.My fording as to the hour is based on Reed's testi-mony that the call took place between 2 and 3 p.m. and McAllister's tes-timony that his conversation with Reed later that day (see mfrs), whichReed admittedly held after his conversation with Twickler, took placeabout 2p.m. To the extent that it is inconsistent with Reed's and McAl-lister's testimony, I do not accept Twickler's testimony that his conversa-tion with Reed occurred in "middle or late afternoon"10 The quotation is from Twickler's testimony.11My finding in this sentence is based on McAllister's testimony; indi-rectly corroborated,by the evidence(infra) that later that same!day Reedmade a similar statement to Quality Control Superintendent DickensonBecause of this corroboration and for demeanor reasons,I do not acceptReed's testimony that during this conversation he told McAllister thatReed wanted to replace the quality control technicians with six qualityarea supervisors.Nor do I credit Reed's testimony that during this 8April conversation he said he was making this decision because the qual-ity control technicians were duplicating the foremen's checks, and thatReed "would be using a new system,using the quality area supervisorand he would be using SPC and the SAS programs[seemfra, sec.II,D,11, although we had not,all developed them, we would move in thatdirection and these people would input their data into the computers andeliminate duplication of many checks and be much more efficient." I sofind for demeanor reasons;because McAllister testified that he did notknow on 8 April(other than a need to cut more people out of the factoryoperation)why Reed had made the decision to terminate the remainingtechnicians;and because Reed(as well as McAllister)testified that elimi-nation of duplicate checks was the basis for McAlhster's recommenda-tion, accepted by Reed on 7 Apnl,to terminate the five quality controltechnicians not named in the complaint. 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDeach shift.12 Also in the afternoon of 8 April, Reed toldWeymouth that Reed 'had decided to terminate the re-maining seven quality control technicians. The complaintalleges as a violation of Section 8(a)(1) and (3) of the, Actthe termination of these seven-namely, Lee Roy Kemp,Roy Dailey, William Douglas, Eugene Kincaid, JamesMason, James Hurley, and Lizzie Mae Watson.-3.The terminationnotices, given to the qualitycontrol technicians,a.The, notices given to the technicians whomRespondent had lawfully decided on 7 April toterminateRespondent operates three shifts.During the shiftswhich operated on 8 April, Weymouth advised qualitycontrol technicians Carpenter, Sisk, Ford, and Sadler(none of them alleged to be discriminatees) that their,lastday of work would be 10 April. Inferentially, because ofvacation and severance pay, Sisk and Sadler, at least,were scheduledto -.remainon Respondent's payrollthrough 18 April at the earliest.b.The notices given to the alleged discriminateeswhom Respondent had decided on 8 April to terminate -The seven alleged discriminatees were all advised on 9or 10 April that their last,day of work would be 10April. All of them received severance pay whose amountwas based on their service with Respondent. Thus, about10 a.m. on 9 April, alleged discriminatee Dailey wascalled into the office.Weymouth said that "they" haddecided - that all 'the quality 'control' techniciansweregoing,and that "it was total and permanent, no recall."Then, Personnel Director Shirley Pike told Dailey thathe would get 2 weeks' pay in lieu of notice; that hewould receive 24 weeks of severance pay, to be paidevery other week, until 13 October 1986; that he wouldget paid for 27 days of unused vacation, plus 52 hours'accrued vacation pay, which would pay him through 27November 1986; and that for 90 days 'after 11 April 1986Respondent would pay for his $15,000 life insurance ben-efits and for his hospital, surgical, medical, dental , vision,and prescription-drug insurance. As of 29 July 1986, theday that Dailey testified, he had in fact been receiving allthese benefits. In addition, he received a lump-sum pay-ment from Respondent's profit-sharing plan. Laying toone side his benefits and his profit-sharing payment, thepayments thus 'promised him totaledmore than$16,000.13.Inferentially, before noon on that same day, allegeddiscriminateesMason andKincaid were also advised thatthey were to be severed. About noon that day, Dailey,12My finding that Reed so toldDickenson is based on Dickenson'stestimony.My finding as"to the date and hour is based on employee RoyDailey's testimony that on 9 April Dickensonsaid thathe had not heardabout the layoff of-the remaining quality control technicians until he wasgetting ready to go home on 8 April and on Dickenson's testimony thathe first learned about this from Reed during a conversation that includedthe'remark to which this footnote is attached.I sDailey had been working at the plant for 24 years, since 1962. Hehad been working for ' Respondent since it bought the plant from GatesRubber in 1973.Mason;Kincaid, and then quality, control 'engineerRobert Meyers met with Dickenson in the X-ray office.Mason asked Dickenson what was going on. -Dickensonsaid that he did not know, that he did not like it anybetter than the employees did, but that it wassomethingthat he had no control over, and that he had not heardabout it until' he was getting ready to go home on theprevious day.' Mason asked Dickenson whether it wouldnot have been better if the employees had not been rep-resented.Dickenson said that he could not agree withthat.About 7:15 a.m.on the following day, 10 April 1986,Weymouth ` and Pike told quality control technician,Hurley that he was going` to be severed. Pike 'toldHurley that he would be receiving checks, equal to hispaychecks and consisting of vacation pay and severancepay, until 18 August ,1986:14' These payments `wouldamount to about $9600. She further told him how longhis insurance benefits would run. Pike offered _to assistHurley in drafting his resume, and also offered to pre-pare a letter of recommendation. Hurley's attendancehad been perfect for at least 10 years, and he had re-ceived a job performance rating of "M-plus" (that is, ex-cellent), the second highest rating possible. He asked thatthe letter of recommendation include a reference to hisperfect attendance.Weymouth and Pike agreed. Hurleyasked about being rehired. Weymouth and Pike said thatthiswas possible, but could not be promised, and that"things were looking very bad." Hurley, asked why somany quality control, technicians were being laid off.Weymouth said that he had to do what his "bosses" toldhim, and that he had received a call from corporateheadquarters that week. Hurley asked whether corporateheadquarters had told Weymouth to lay off 'all of qualitycontrol.Weymouthsaidno, that this decision had beenmade by Reed and the department heads.ls About 2hours later, Hurley thanked Reed for the opportunity ofworking at the plant. Reed said that he was` sorry that' it.had taken him so long to cut the salaried employees, thathe had tried to avoid thisas long ashe could, and that`about a month earlier he had tried to prevent this by or-dering that there be no overtime. Hurley thanked Reedfor .issuing this order.4.Terminations after April 1986The last day of active work as quality control techni-cians for all 12 of the technicians was 10 April 1986. Oneindividual in Respondent's salaried manufacturing super-vision was terminated for cause on 2 May 1986, and wasnot replaced. In June 1986 Respondent terminated fourline foremen. Between 1 January 1986 and 30 July 1986,14Hurley had been. working in the plant during all or most of the, 13-year period when Respondent owned-,itisMy finding that Weymouth so advised Hurley is based on Hurley'suncontradicted testimony.Weymouth,who was not asked about this con-versation, testified thatReed toldhim that Reed had made this decision,and did not testify that Reed said anything about the department heads.Technical ServicesManager McAllister testified'without contradictionthat Reed did not consult him before the 8Aprildecision to terminateHurley and the other alleged discrimmatees was made, and there is noevidence of any consultation-with any other department head regardingthis decision. ARMSTRONG RUBBER CO.62925 salariedpersonnelwere terminated (voluntarily orotherwise) and not replaced-is Between 1 May 1986 and28 July 1986, the hourly payroll fell from 508 to 388.17InMay 1986 scheduled production fell to 9000 tires perday from the 12,500 scheduled for April 1986, and inJune 1986 scheduled production fell to 7500. In none ofthese 3 months did actual production reach scheduledproduction.On two occasions in the spring of 1986,Respondent'sDes Moines plant shut down for lweek. During undis-closedperiods,Respondent'sNatchez and Hanfordplants went on a 4-day week. About July 1986 Respond-ent decided to shut down the Natchezplant permanent-ly.-On an undisclosed date before the hearing in late July1986,Respondent'sMadison plant returned' to a 5-dayweek. As of the time of the hearing, that plant had in itsemploy seven or eight quality area supervisors, depend-ing on whether Ernest Axley was employed as such. isThese included four of the individuals who had been ter-minatedasquality control technicians-namely, Sisk,Sadler, and allegeddiscriminate-esKemp and Douglas.5.The content of the telephonecommunicationbetween Reed and Twickler on 8 April 1986Twickler testified that in the middle of the morning of8 April he telephoned Reed and suggested that he mighthave to cut five or six more salaried employees thanReed's current schedule called for. However, Reed didnot testify to any conversation with Twickler that morn-ing.Moreover, Twickler, testified that, as of the timewhen he made this call, Reed had scheduled a cutback ofabout 18 employees, whereas Reed and Weymouth (aswell as all the otherwitnesseswho testified about thismatter) testified that, as of the morning of 8 April, 21 sal-aried employees were scheduled for cutback. For theseand demeanor reasons, I do not credit the testimony ofTwickler summarized in this paragraph,16 This figure does not include four salaried quality control technicians(Sadler, Sisk,and alleged discriminatees Kemp and Douglas)who wereterminated as technicians on 10 April but began to work for, Respondentas quality area supervisors on 21 April 1986(see infra, sec. H,C). BecauseRespondent keeps employees on the payroll for about a week after theyreceive their notice of severance, and because these four employees re-sumed working for Respondent 'as quality area supervisors at the begin-ning of the second week after their severance as technicians, these fourwere never actually off the payroll. Nor does this figure include allegeddiscriminatees Dailey, Hurley, Kincaid,Mason,and 'Watson;as discussedinfra, the General Counsel contends, that they were replaced by Sadler,Sisk,and others17 In July 1986it increasedfrom 370 to 388;18McAllister' testified' in July 1986 that he did-,not know whetherAxley's title -was "quality control foreman" or "quality area supervisor,"but that both jobs were the same and Axley had no authority over thequality area supervisorsDickenson testified that Axley's title had been"quality control, supervisor" at all materialtimesboth before and afterthe quality control technicians' termination; when asked what Axley waspresently doing, Dickenson replied,"He is a quality control supervisor,the same asthe others." On 29 July 1986 theparties stipulatedthat Ailey"holds" the position of quality control foreman,, and that he "is now andhas been at all times material to this proceeding,a supervisor of Respond-ent' withinthe meaningof Section 2(11) of the Act" At the hearing, Re-spondent's counsel stated that he had signed this stipulation after theGeneral Counsel had stated that Arley was not going to be alleged to bean agent of Respondent. The General Counsel thereafter stated that shewas making no agency contentionTwickler testified that during his alleged morningtelephone conversation with Reed on 8 April, whichconversation I have found did not take place, Twicklersuggested that Reed terminate five or six more salariedemployees than were already scheduled for termination;and that that afternoon the two men probably reviewedtheir earlier conversation. On the basis of this testimony,I find that on the afternoon of 8 April Twickler suggest-ed that Reed terminate five or six more people than werealready scheduled for termination; and I do not creditReed's testimony that Twickler did not tell him how,many more people to cut..Twickler testified, in effect, that he could not recallany 8 April discussion specifically about terminatingquality control technicians. Moreover, Reed testified thatTwickler did not tell him whom to cut. Nevertheless, Ifind that, during the conversation between Reed andTwickler on the afternoon of 8 April, Twickler did infact at least recommend that Reed terminate five or sixof 'the seven quality control technicians not alreadyscheduled for termination. I so find on the basis of thewitnesses'demeanor 19 and the following considerations:The testimony of Reed and McAllister established that itwas during or immediately after Reed's conversationwith Twickler, when Reed admittedly told Twicklerabout the representation petition involving the qualitycontrol technicians, that the termination of the remainingquality control technicians was decided on. Further, ' thetestimony of McAllister and Dickenson (the respectiveheads of the division and department where the qualitycontrol technicians worked} establishes that they werenot consulted before the decision to terminate the re-maining quality control technicians'was made, even'though I on 1 April Reed had consulted with McAllisterand the other division heads before deciding which sala-ried employeesto terminate.Moreover, in denying to,quality control technician Hurley that corporate head-quarters had ordered these terminations, Industrial Rela-tionsManagerWeymouth untruthfully (as shown byReed's andMcAllister's testimony) attributed the deci-sion partly to the department heads, 2 0' Further,as dis-cussed infra,sec. II,C, it was notuntilafter the last day,of active work by all 12 of the quality control techni-'cians thatMadisonmanagementengaged in discussions,and conduct which would normally be expected to pre-cede the termination of the seven whom Respondent had.initially ,planned toretain-namely, discussions and con-duct which looked toward performing through otherpersonnelthe functions which, before Twickler's conver-sationwith Reed,Respondenthad anticipated perform-ing with these seven. I note, moreover, that the numberof alleged discriminatees (five) who were never rehiredcorresponds to thenumberof employees (five or six)whose addition to the already scheduled terminationswas allegedly recommended by Twickler to Reed on themorning of 8 April.19 SeeNLRB Y. Walton Mfg. Co.,369 U.S. 404,408 (1962).20 SeeShattuck Denn Mining Corp. Y, NLRB,362 F.2d 460, 470 (9thCm. 1966) 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDC. Respondent's Selection of Quality Area Supervisors,Its Preparation of a Job Description, and RelatedMattersReed testified that during the afternoon of 8 April hedecided to reorganize the quality control function,andreplace it with the quality area supervisors. Because on 8April he told McAllister and (shortly before 3:30 p.m.)Dickenson that in the future the quality control foremen(referring to Dickenson, Axley, and Griffin) would haveto perform the quality control -work, I infer that Reedmade that replacement decision after these conversations.Between the afternoon of Tuesday, 8 April, andMonday, 14 April, Reed, McAllister, and Dickenson en-gaged in various discussions about having the work per-formed by persons in addition to Dickenson, Axley, andGriffin.21 By 10 or 11 April Reed decided that the workshould be so performed at the pay grade level of 14 (3grade levels above the quality control technicians' jobs).Reed testified, in effect, that by that time he had decidedto use six quality area supervisors to replace the sevenqualitycontroltechniciansallegedlydiscriminatedagainst (supra, fn. 11).When asked by company counsel,"What did you calculate you saved in the way of sala-ries,by eliminating the Quality Control Technicians?"Reed replied, "Eliminating 12 quality control techniciansat their base rate, would be somewhere in the vicinity of$400;000 a year." At the base rate for their jobs, the 12quality control technicians would have been paid a totalof about $236,000 a year; their yearly salaries wouldhave totaled about $345,000 if all 12 had been paid (asthey were not) at the maximum. The total wages of theseven alleged discriminatees was about $194,000 annual-ly.As discussed infra, this sum exceeded by about$18,000 the total to the 6 quality area supervisors, whomReed decided no later than 11 April to pay at the grade14 level-3 levels higher than the quality control techni-cians.Moreover, as previously noted, all 12 of the qual-ity control technicians were to receive severance pay,and the cash payments which Respondent promised inconnectionwith the severance of Dailey and Hurleyalone exceeded $25,000.No earlier than the afternoon of Wednesday, 9 April,and no later than Monday, ' 14 April, Reed instructedWeymouth to find individuals to fill the quality area su-pervisors' jobs.22 On 14 April Respondent's industrial re-21 This finding is based on credible parts of the testimony of Reed andMcAllister: Dickenson testified that any such discussions began no earlierthan Wednesday, 16 April, when he and Reed "started talking about SASand SPC [see infra; sec. II,D,l] and getting some people in there that wecould put those kinds of programs into our plant " I do not credit thistestimony in view of the fact that the quality area supervisor's job wasposted on 14 April (see infra) and the 14 April date on a memorandumby Reed to Twickler which stated, inter alia, that Respondent intendedto have, two "Quality supervisors" per shift who "would input qualitydata from the Manufacturing areas into the computer."22My finding that these instructions were given is based on the testi-mony of Reed and Weymouth, neither of whom gave a date. My findingas to the dates is based on the fact that the job was posted on 14 Apriland on the evidence that as of noon on 9 April (as shown by Dickenson'sremarks at that time-in the X-ray' office) Dickenson still believed that thequality control technicians' function would have to be performed by him-self and the two incumbent quality control foremenlationsdepartment,which is headed by Weymouth,posted the following notice in the plant-CANDIDATE SPECIFICATIONSDue to a reorganization, several positions of "qual-ity area supervisor" are available. Interested candi-dates should apply to personnel no later thanWednesday, April 16, 1986 by 7:00 a.m.EXPERIENCE: Supervisory and/or quality assur-anceEDUCATION: College helpfulThis notice was not distributed outside the plant. Wey-mouth testified that the notice was "probably" draftedby Dickenson and someone in the industrial relations de-partment.Dickenson was not directly asked about thismatter, and_some of his testimony is difficult to squarewith any conclusion that he participated in drafting it(see supra, fn. 21, and infra, fn. 26).A total of 10 persons applied for the posted qualityarea supervisor's job. Of these applicants, four-all ofwhom were hired-consisted of the only four terminatedquality control technicianswhomPersonnelDirectorPike telephoned about the notice posted in the plant.23The six remaining applicants were all working in theplant when the notice was posted there. Of these six, Re-spondent selected two line foremen-Bobby Richardsonand Don Murphy-for the job. Richardson was probablyamong the line foremen scheduled for inclusion in the 11April salaried layoff, and Murphy may also have been inthat group.24 The layoff of line foremen, which on 1 and2 April Reed had anticipated would occur in May, didnot in fact occur until 20 June. On that date, Respondentlaid off four line foremen, rather than the eight or nineReed had anticipated before line foremen Richardsonand Murphy were selected as quality area supervisors.25McAllister credibly testified that the six successful appli-cants for the quality area supervisors' jobs were selectedabout 14 April. At least as of 28 April 1986 no decisionhad been reached as to what authority, if any, Axley23 In response to questions by me, Weymouth gave some testimonyabout why only these four, and not the ,remaining seven, had been alertedto the vacancy and interviewed for the job. Weymouth testified that theinterviews were conducted by him and Dickenson, and that Dickenson'sopinions about these seven technicians played a part in the decision motto interview them for the job. Dickenson was not asked either whetherhe had taken part in the interviews or what part (if any) he played in thedecision not to tell seven of the technicians about the vacancies, his testi-mony about the kind of people he wanted for the job is directed to intra-management discussions after the successful applicants had been selectedand, perhaps, after they had started work. I make no findings about Re-spondent's real reason for selecting these particular four for consider-ation.24 Seven line supervisors were terminated on 11 April, and five morewere terminated on 18 April-4 days after Richardson and Murphy wereselected for the quality area supervisors' jobs. R. Exh. 4, which Wey-mouth identified as a list of terminations of individuals "from. January 1,1986 through [30 July 1986] who are no longer employed with" Re-spondent, does not include Richardson or Murphy, but does include thenames of all four of the quality control technicians who stopped workingas such on 10 April and, without being dropped from the payroll, beganto work as quality area supervisors on 21 April.25 As previously noted, a line foreman had been terminated for causeon 2 May. ARMSTRONGRUBBER CO.would have over the six quality area supervisors (seesupra, fn. 18).The record. shows that the job description for qualityareasupervisor was not formulated, until after the jobshad- been posted, Weymouth and Dickenson had selectedthe successful applicants, and such applicants had beenhired. Reed testified that the job description did not existas of 8 April, and that it was created by Dickenson"around April 14th [or] the 15th. In, that area." Wey-mouth testified that during the week ending Friday, _ 11April, he was not involved at all in formulating a job de-scription for that position, and that he did not review thejob description with Dickenson until "sometime afterthat period . . .It could have been" 14 or 15 April:Dickensonwas notasked when, or even whether, hecreated the job description. However, inferences aboutthe earliest date he could have prepared it can be de-rived from his testimony about the dates of his discus-sions regardingthe SPC system. (explainediri•ra, sec.I1,13,1),which is specifically mentioned in that job de-scription. Thus, he testified that it'was not until "like themid-week after all the `technicians were gone" (they lastworked on Thursday, 10 April) that 'he started talking toReed about - SPC and the Statistical Analysis System(SAS, explained'iiifra, sec. II,D,I).Moreover, Dickensonwent on to testify that it may have been as late as 4 dayslater (that is, perhaps aslate as onor after 21 April, thequalityarea'supervisors'firstday of employment assuch) when he and Reed started talking about whetherstatistical analysis could be effectively brought into theplant.26Although the job description recites that thequalityarea supervisor'sduties include "Directing andtrainingof production supervision in Standard Practice[Specifications] andQuality ' Control Procedures" and"Alerting and reviewing factory supervision ofprocessor product defect problems which, are presently occur-ring," at least asof 28 April Respondent had not yet de-cided what authority, if any, the qualityareasupervisorswould' have over the manufacturing foremen and overthe line foremen.27-Twickler testimonially authenticated as a "reorganiza-tion plan" for the quality control functiona memoran-dum to him- from Reed dated 14 April and specifying"Quality Control Reorganization" as a subject. On thebasis of the date on this memorandum, Twickler testifiedthat he received it in' the mail about 16 or 17 April. Hetestified that he thereafter approved the plan; he was 'notasked for a date. Reed's covering memorandumstates,inter alia, "The Quality supervisor at [shift's] end, wouldinput quality data from the Manufacturingareasinto ' thecomputer, thus streamlining Quality data output to man-26 Reed testifiedthat,duringhis conversation with McAllister on theafternoon of 8 April, Reed referred to the job title "quality area supervi-sors." Furthermore,thisis the job title used in the 14 Apriljob posting.Moreover, the "Quality ControlRe-Organization"memorandum fromReed to Twickler dated 14 April (see infra)refers tosuch persons as"quality supervisors."However, Dickenson testified that his conversa-tionswith Reed, which according to Dickenson began about 16 April,included "quitea few discussions about the title for thesepeople. 'Statisti-cian' didn't seem tofit, you know, that type of thing we came up withsupervisor "27 Nor is the recordclear as toany such authority as of thehearing inlate July 1986. See infra, see. II,D,3.-631agement."This is the only reliable evidence as to theearliest date when Respondent decided to, require qualityareasupervisors to learn to operate computers (cf. supra;his. 11 and 21). Other portions of this memorandum arediscussed infra..By memorandumdated 17 March to Reed, McAllister,and Production Manager Ernest Custer, Respondent'srate quality -audit, of the Madison, plant would be con-ducted during the, week beginning -14 April. This auditwas to include floor verification of the system. AllegeddiscriminateeHurley credibly testified that the numberof checks made by the quality control, technicians -wasveryimportant for the annual corporate audit: As previ-ously noted,,the, decision to terminate10 salariedperson-nel from themanufacturingdivisionwas made by 1April, the decision to terminate- 5 quality, control techni-cians wasmade on 7 April, and the decision to terminatethe rest of the quality control technicians wasmade, inthe afternoon of 8 April. On an undisclosed date subse-quent to the afternoon of 8 April but before 12 April,Reed and Custer decided to postpone the, audit to theweek of 9 June. Reed was not asked Why, this, decisionwas reached, Custer did not testify-, andMcAllister(whose- only, appearance on the stand was,asan adversewitness called by the General Counsel) was not askedanything about the audit. Quality Control SuperintendentDickenson testified that the technical department - wasready for the quality audit the week of 14 April, that heand, "quality" wanted to have it then because "we hadalready collected the data that affected my department,"but that the "factory" was "pretty well disrupted." Dick-enson went on to testify that during the week of 14 Aprilthere had been changes in the manufacturing departmentin that "some people had been laid off there; a reductionin ticket and scheduling so . . . it was pretty disrupted."The termination of 10 salariedpersonnelin the,manufac-turing division, which termination had been decided on 1April, became effective as of 14 April. However, nomore than-5,dRespondent's 513 hourly employees werelaid off in April, the April production schedule was thesame as the March schedule, and actual production inApril was almostas great asit 'had been,inMarch.28Moreover, much of Dickenson's description of the eventson the manufacturing floor "in April" is directed at theconsequences of an`hourly layoff (which did- not occur inMarch or, to any great extent,, April) rather than a sala-ried layoff (`job bidding, 'reassignment,people goingeven f r o m one, area to another a r e a of the plant, prob-ably at jobs they h a d never worked' before ... bids up,people trying to get to their new job and stay long-enough to train people on their old job"). In May 1986,themonth preceding the week (June 9-13) when theaudit in fact took place, the scheduled and the actualproduction had been substantially cut as compared toApril,29 and 97 hourly employeesand 1salaried individ-ual were terminated.28 Daily production averaged 12,519 in March and 12,189 in April.29May scheduled production was 9000 a day, compared to 12,500 inApril. Actual production averaged 7406 in May, as compared to 12,189 inApril. Scheduled production in June was 7500 a day, and actual produc-tion averaged 7015. 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQuality area supervisors have a salary grade of 14,ranging between$24,336 and $35,880 annually.30 Al-though the wages paid to all 7 of the alleged discrimina-tees fellwithin this range, their classification (qualitycontrol technician) had a salary grade of 11, ranging be-tween$19,604 and $28,548 annually: Alleged discrimina-teesDouglas and Kemp are both paid about 5 percentmore as quality area supervisors than they had been paidas quality control technicians.st Douglas had been thehighest paid among the quality control technicians alleg-edly discriminatedagainst,-and as of 21 April 1986 wasalso the highest paid quality area supervisor.32 Thelowest paid quality area supervisor (Sisk) had a lowersalary than had been received by any of the quality con-trol technicians allegedly discriminatedagainst.The av-erage salarypaid to the quality area supervisors as of 21April 1986 was about $1600 higher than the averagesalarywhich had been received by the quality controltechniciansallegedly 'discriminatedagainst.The totalwages` paid as of 10 April 1986 to the seven quality con-trol technicians who were allegedly discriminatedagainstexceeded by about $18;000` the total wages of the sixquality area supervisors as of 21 April 1986, the day theybegan working as such. This $18,000 was about $8000less thanthe salary of the lowest paid alleged discrimina-tee (Mason) as a' quality control technician' and about$7000 less than the salary of the lowest paid quality areasupervisor (Sisk)-as of 21 April 1986.-D. The Duties and Supervision of the Quality ControlTechnicians and the Quality Area Supervisors1.Background, Respondent's acquisition ofcomputer equipment— and the SPC and SAS systemsRespondent produced tires at five plants, including theMadison` plant involved in this proceeding. Reed credi-bly testified that some sort of quality control program isnecessaryin a businesssuch as his. At all material times,Respondent has had a corporate quality assurance group,based in New Haven, Connecticut, which administers acompanywide program for checking on the quality con-trol program conducted by each of the five tire plants.Throughout the 1-year period between August 1985 andthe hearing in late July 1986, the corporate quality assur'-anbe group has been assisting the Madison plant in imple-menting astatistical process control program (SPC, de-scribed infra) and in setting" up ' a statistical analysissystem (SAS, described infra). The purpose of these dataprocessing systems is to 'turn data into a form whichgivesRespondentmore usable results than it couldobtain from merely inspecting the data.Reed described the SPC program as involvinga seriesof checks and plotting checks on graphs to determinewhether components produced by Respondent are trend-ing toward out-of-tolerance weight or dimensions. On anundisclosed date in late summer or early fall 1985, Dick-so Axley (see supra, In 18) is also in salary grade 14. The record failsto show what be is actually'paid.81As of 21 April 1986, their last day as quality control technicians,they were paid about $31,000 and $28,000, respectivelysaMy findings in this sentence, and in the rest of this paragraph, ex-clude consideration of Axley (see supra, fns 18 and 30)enson and other members of management talked aboutsetting up some SPC teams. Inferentially, thereafter, andon undisclosed dates before 7 April 1986, Senior QualityControl Foreman Griffin attempted to obtain some infor-mation about SPC, traveled on one occasion to NewHaven corporate headquarters for that purpose, and ob-tained some brochures and books on that subject. In De-cember 1985 he started learning to operate a computer tolearn about SPC. Thereafter, he bagan to enter data intoa computer with a keyboard and a screen, which was in-stalled in the Madison technical office. Reed testified thatGriffin did so to generate-computer reports, and also thathe "was establishing the model." Between' Thanksgivingand Christmas 1985, Joe Herrin and other personnelfrom the New Haven corporate office came to the Madi-son plant to give '"SPC classes" attended by Dickensonand by whom he described as "some people ... fromother plants and our own people." In early or mid-Feb-ruary 1986, the Madison quality control office acquiredan additional computer with a keyboard and a screen,and also acquired a printer shared by both computers.Reed testified that these two computers were "SPCunits," and that before April 1'986 they were being usedon tread length control and on belt width control, re-,spectively.He went on to testify that as of 7 April 1986the plant had not installed any new data processingequipment, and that these same units (the two computersand the printer) were being used as of the date of his tes-timony (30 July 1986) for the SPC system, "plus we areusing the SPC functions in plotting other operations."Quality control technicians were required to -enter theresults of their checks, audits, and inspections ,onto 6 to15 forms that they filled out every day. Dickenson' credibly testified that the originals of these forms were allsent to Griffin, who put out weekly or monthly qualityratings based on an accumulation of all the checks whichhad been made. Dickenson did not testify about theextent, if any, to which these quality ratings constitutedor were based on the computer reports which (accordingto Reed) were being generated by Griffin's operation ofthe SPC units. However, I conclude that data 'set forthin the quality control technicians' reports were enteredinto the SPC units by Griffin for the purpose, at the veryleast, of maintaining tread length control and belt widthcontrol, purposes for which (according to Reed) theseunits were used before April 1986. Thus, Dailey, a qual-ity control technician in the finishing department untilhis termination on 10 April 1986, credibly testified thatsome of the forms filled out by him were "fed throughcomputers, I don't ' know how much." Hurley, a night-shift control technician in the millroom until his termina-tion on 10 April 1986, credibly testified that the scrapweight tickets were put in the "data processing box."Moreover, the quality control technicians' reports includ-ed information which would have been useful for thepurposes which the computers (according to Reed) wereactually serving (see infra, fn. 33). Furthermore, after 28April 1986 at least some of this same information was en-tered into these same computers by quality area supervi-sors whom Griffin had instructed in computer operation(see infra, sec. II,D,4). Finally, Reed testified that until ARMSTRONGRUBBER CO.633April 1986 Griffin performed the same data-entry func-tion thereafter performed at least partly by quality areasupervisors,who entered into these same computers dataof the same kind as that collected by quality controltechnicians(see infra,sec. II,D,4).33The SAS system is a statistical analysis computer pro-gram that,on the basis of data put into the computer,gives the percentages, of Respondent's production whichare in tolerance or out of tolerance. Dickenson testifiedthat"we" started getting information on SAS about De-cember 1985. Before Christmas 1985, Herrin gave someinformation about SAS to Dickenson and other personswhose names are not shown by the record but who, in-ferentially,were also members of management.Reed tes-tified that on unspecified dates before mid-April 1986,the plant technical department had a "model" of theSAS system, which Griffin had .beendoing some workwith.Respondent developed and installed the SASsystem, itself in mid-April 1986 after the alleged discri-minatees'termination.The quality area supervisors' job description (drawnup no earlier than 14 April) stated, inter alia, that theywere to "Become active Statistical Process Control teammembers"-teams whose setting up had been discussedby management in late summeror early fall1985.Duringthe firstweek, that the quality area supervisors wereworking as such, all of them spent all their workinghours attending training sessions on statistics control,with Griffin and Herrin as instructors. These training ses-sions included instruction on how to operate the twocomputers that had been in the technical office since De-cember 1985 and February 1986, -respectively, and thatGriffin had operated during thisperiod.During the weekfollowing the quality area supervisors' week of full-timeinstruction,instruction was combined with operations onthe floor. Thereafter, and as of the second day of thehearing (30 July 1986), the quality area supervisors con-tinued to receive additional training,including trainingon how to enter data into the computer. Dickenson testi-fied on that hearing day "Most of them can enter quite abit of their own data." This procedure comsumes 15 to60 minutes a day per man. As discussed infra, the qualityarea supervisors spent most of the rest of their time col-lecting statistical data on tires and their components, andnoting such data, on audit "sheets -or other paper. As dis-cussed infra, the quality contol technicians had also col-lected such data, and noted them on audit sheets.Dickenson testified that, Respondent began using theSPC system soon after the quality control technicianswere laid off (cf. supra,sec. II,D,1).He testified" that it"does take time" (he did not specify how long) to "estab-lish" the SPC system, but that, once it is established,comprehensibleresultscan be reached with much small-er samples,and for a muchlonger timeframe,than waspossiblewith "the old way of gathering data," He fur-ther testified that when data are entered by computerinto the SAS system, the computer can produce chartsshowing "where you are today or last week, last month,compared to where you are right now." Reed's ' explana-Sa Thus, both quality control techniciansand quality area supervisorscollecteddata on thewidth and length of treadtion of the SAS system shows that Dickenson was refer-ring to charts showing the percentages of productionwhich are in tolerance or out of tolerance.I infer that, until deciding on 8 April 1986 to terminateall the employees classified as quality control technicians,Respondent planned to give them about the same kind ofstatisticaland computer training administered to thequality area supervisors on and after 21 April 11986, and,on the basis of such 'training, to require quality controltechnicians to perform the same` king of computer workwhich was in fact performed by the qualityareasupervi-sors. I so infer from the following evidence: Respondenthad been planning since August'1985 to implement theSPC system and to set, up an SAS 'system. A significantportion'of the quality control technicians' duties (like theprincipal duty of the quality area supervisors) was tocompile the data which were put into the computerswhen SPC and SAS were introduced. Reed testified that,when SeniorQuality ControlForemanGriffin (the su-pervisor of the quality control technicians and, later, thequality area supervisors) entered into a computer some ofthe data complied by the quality control technicians, he"was establishing the model." Reed further testified thatRespondent's entire data processing equipment consistedof two computers (which he described as "SPC units")and a printer,all of whichRespondent was using beforethe quality controltechnicianswere terminated andwhich Respondent thereafter used for the SPC systemand the SAS program. Finally, when selecting qualityarea supervisors,Respondenthiredmostly former qualitycontrol technicians, but did not (so far as the recordshows) make any effort to ascertain whether applicantshad any statistical or computer training or aptitude.342.The supervision and general duties of qualitycontrol technicians.During the first 3 months of 1986, each quality controltechnician 'covered one of three areas--namely, (1) themillroom, (2) tire assembly, and (3) finishing, curing, andthe warehouse. When the plant was operating on threeshifts, one technician would be ' assigned to each 'of thethree areason each shift,. except that two technicianswould be assigned to area 3 on the day shift. In addition,Respondent employed one "floater," who filled in fortechnicians who were absent or on vacation, and helpedout when production was picking up. On occasion, Qual-ity Control Superintendent Dickenson asked quality con-trol technicians to change areas,and in most cases theseemployees were willing to doso.35These i l qualitycontrol technicians reported directly to Quality ControlForeman Ernest Axley. Axley reported directly . toSenior Quality Control Foreman Rodney Griffin, whoreporteddirectly toQualityControl Superintendent84 As previously noted,among the terminated quality control techm-ctanswhom Respondent did not advise of the quality area supervisor'sjobs was Hurley, whose college major was mathematics and who in 1970had had a college course m' computers.However, Hurley has never runan SPC computer on the SPC program,and does not know what theSAS program is.85 Both of the quality control technicians who testified had worked assuch in two areas. 634-DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDickenson, who in turn reported directly to TechnicalServicesManagerKin McAllister. As previously noted,each quality control technician submitted at. the end ofeach shift a, number of written -reports. The originalcopieswere ^ sent to Senior Quality Control Foreman-Griffin; who used them to prepare- a weekly or monthlyquality rating.A copy of each such report was sent tothe superintendent of thearea inquestion, to corporateheadquarters -in New Haven, to the "technical depart-ment," to Production Manager Ernest Custer, to QualityControl Superintendent Dickenson, and (sometimes) toTechnical Services Manager McAllister. General Manag-er Reed, testified that, if these reports showed that mostof the checks were within specification, Respondent "as-sumed" that the product was satisfactory. Dickenson tes-tified that he "would glance at [the reports] and look andsee if there was any circles around there, denoting some-thing that was out of spec. If there was no circle,,, lwould probably [throw] them, away." There is no evi-dence as to what corporate headquarters, the "technicaldepartment," Custer, or, McAllister did with these docu-ments.363.The supervisionand generalduties of quality areasupervisorsQuality,area supervisorsare directly' supervised bySenior Quality, Control Foreman Griffin and. (perhaps)by Axley; who--had been, theimmediatesuperior of qual-ity controltechniciansand, as such, had directly report-ed to Griffin.37 Griffin still reports directly to QualityControl Superintendent Dickenson, who in turn still re-ports directly to Technical Services Manager, McAllister.Two quality area supervisors are assigned to eachshift.All 6 of them perform their duties throughout theplant;Dickenson testimonially attributed at least partlyto their limited numbers the difference between theirwork areas and the more limited work areas in whicheach of the 11 quality control technicians respectivelyworked. The qualityarea'supervisors' job ' description,prepared" on an undisclosed date after they started towork as such,states,inter alia,that they are expected to"Monitor all phases, of our performance and adherenceto the following: specification, standard practice specifi-cation, equipment checks, hold release, set-ups, and localprocedures." Reed testified that as of 8 April 1986 he in-tended to confer on qualityarea supervisors'"superviso-ry, privileges,"which he explained as "to 'stop an oper-ation if it ` was found out of `control, to work within theothermanufacturing supervisors, superintendents thatwould be on the floor at that time." He went on to testi-fiy that these were the only "supervisory privileges" hehad had in mind. McAllister credibly testified' that as of28 April it had not yet been decided what authority, ifany; the quality area supervisors would have over 'themanufacturing foremen and line foremen. He further cre-dibly testified that as of that date the quality area super-36McAllisterwas called, by the General Counselas an adverse wit-ness, and was not asked-about thismatter. Custer did not testify,8' See supra,fns. 18 and30.Atleast as of28 April 1986, 3 monthsbefore the hearing,no decision had been reached asto what authority, ifany, Axley would have over qualityarea supervisors.visors did not discipline employees,and that at no timehad they authority to recommend discipline.38 IndustrialRelationsManager Weymouth testified in late July,that,when the quality-area supervisors were first hired, Re-spondent planned that they would usually-go throughthe manufacturing foreman'to effect a change,but in' theunusual circumstance-quality area supervisors"will haveauthority"to do it themselves.On the following day;Dickenson testified at one point that quality area supervi-sors;if they find a defective product or improper oper-ation,have authority to stop it without finding the pro-duction foreman.However,he elsewhere testified that,when the quality area supervisors find such deficiencies,"[w]e' would notify the manufacturing people and help'wherever we could to stop that operation from going on.... Tie if off if necessary. . .you're reacting to theconditions you find."When quality control technicians(not contended to be supervisors)found a defectiveproduct or improper operation,they could not ordinarilystop production,or take correctiveaction,without theapproval of the foreman in that department.However, ifthe problem was serious and the foreman was not readilyavailable,quality control technicianHurley, - at least,would-tell the operator to shut down the operation,, andwould then find the foreman and tell him about the prob-lem.39 Like quality control technicians,quality area su-,pervisors do not have any employees under them.4°In the course of the quality control technicians' work,they carried with them a clipboard holding audit,forms,a tape measure,a tread gauge, -and on occasion a millknife.They used chalk to mark defective- tires, but therecord fails to show whether they carried chalk withthem. Quality area supervisorscarry withthem, a clip-board-to hold audit forms or slips of paper, a gauge; atape measure, a mill knife,a flashlight,and chalk to markdefective tires.-4.The nature of the checks performed and the datacollected by the qualityareasupervisors and thequality control techniciansIn the millroom, the quality area supervisors recheckchemical weights of the rubber mixture which comes outof the "Banbury" mixer; collect data on the width,length, and I gauge of the treads; collect, data on thegauge and width of the sidewalls; check fabric dimen-sions and the splice width of ply; and perform randomaudits on the mixer setups. Also, the quality area supervi-sors initially collected, but later stopped-collecting, dataas to strands, turns, and diameter of beads., Quality con-39, For demeanor' reasons, I do not credit Dickenson's testimony thatthey have authority to recommend discipline.39Hurley had been a quality control technician for 13 years. He im-pressed me as having a good deal more self-confidence than Dailey, whohad been a quality control technician for 5 years and who credibly testi-fied to the belief that he had mo authority to stop the machines or to tellan employee how to operate his machine Dickenson,who testified thatquality control technicians had no such authority,was in general an unre-liable witness; see supra fns 21 and 26.40 In view of the evidence summarized in the text, I conclude that-"quality area supervisors"are not "supervisors"within the meaning ofSec 2(11) of the Act Indeed, Respondent has not contended otherwise, ARMSTRONG RUBBER CO.trol technicians had collected all these data and hadmade similarrandom audits.In the tireassembly area,quality area supervisors in-spect the inside and outside oftire carcassesto determinewhether the correct carcasses have been used, whetherthe correct specifications have been imprinted on thetires,whether the tread had been correctly identified,and whether the tires have such defects as impropersplices,wideliners,whitewallsplices,wrinkled turn-ups,or trapped air. Also, quality area supervisors performrandom audits of the tire assembly machine setups. Thequality control technicians had performed all these in-spections and had madesimilar randomaudits.In the finishing,curing,and warehouse area, the qual-ityareasupervisors perform auditson samplesof finishedgoods. On occasion, if an auditsuggeststhat a defect is"running"in a particularkind of tire, the qualityarea su-pervisors check each of these tires individually. Exceptthat the quality area supervisors seldom use the opti-mizer, the audit-of the tires which are in fact checked isthe same asthe one which had been performed by thequality control technicians on the tires checked by them.The quality control technicians had audited all tires,except that they audited only samples of "some catalognumbers that are proven that they were okay." Each tirein "price club" orders had been checked by quality con-trol technicians and is now checked by quality area su-pervisors.The quality control technicians' duties included track-ing down tires already in the warehouse when a check ofsimilar tires suggesteda defect common to all of them.Quality area supervisors have thesesame duties.A significant proportion of the quality control techni-cians'workday had been devoted to making checks ofwork which was at least supposed to have been checkedby the foreman and/or the operator.41 From time totime,these "double checks" had disclosed mistakes madeby the foreman and/or the operator-on very rare occa-sions of a possibly dangerous nature. Dickenson testifiedthat if a mistake was not caught by the operator, theforeman, or the quality control technician who checkedit,all three would be considered blameworthy, althoughthe technician would be less to blame than the others. Inthe millroom, these "double checks" had included check-ing each setup and each changover of the mixers; check-ing each setup of the extruders (tubers); and checkingthree setups per shift of the gum calender.In tire assem-bly, these "double checks" had included checking eachchangeover of the bead forming operation; checkingeach tire assembly setup; and checking the cutting oper-ation.Although the quality area supervisors do makesuch checks on a random basis, their regular perform-anceeither has been eliminated or is the responsibility ofthe foreman or the operator.Before 11 April 1986, oil connections were made inthe presence of a quality control technician (who was re-sponsible for seeing to it that the connection was made41 Dickenson testified that such tasks consumed 70 to 80 percent of thequality control technicians' time. I believe this figure to be somewhatoverstated because elimination of most of these checks had been pro-posed by McAllister on 7 April asa concomitantto the termination ofabout 42 percent of the quality control technicians.635properly) and, the pipefitter; normally, the maintenanceforeman was not present. Thereafter, the pipefitter andthemaintenance foreman were responsible for the cor-rect coupling, for which the quality area supervisors hadno responsibility.For an undisclosed period which continued after 21April 1986, employee Meyers was classified as a qualitycontrol engineer, and performed certain tests required bythe Department of Transportation. At least some of thesetests required the use of an X-ray machine, and at leastsome of them called for checks on the dimensions ofcross sections, circumference, and tread radius on a cer-tain number of tires. Thereafter, and on an undiscloseddate before 30 July 1986, Meyers was reclassified as aquality area supervisor, and the quality area supervisorswere all taught to perform these DOT-required tests.There is no evidence that-the particular X-ray operationinitiallyperformed by Meyers was ever performed bythe quality control technicians.However, the qualitycontrol technicians had used an X-ray machine to per-form random tests-in the finishing operation.E. Analysis and ConclusionsInBirch Run Welding,thecourtheld:[A]lthough the General Counsel must usually showthat the employer knew about individual employees'union activities before the Board may conclude thatthe employer violated § 8(a)(3), the General Coun-selmay alsoprevail by showing that the employerordered general lay-offs for the purpose of discour-aging unionactivity or in retaliationagainst its em-ployees because, of the union activities, of some. Thistheory is viable even thoughsomeemployees whoactually opposed theunion... were laid off withtheir pro-union counterparts.Birch Run Welding v. NLRB,761 F.2d 1175, 1180 (6thCir. 1985),and casescited. I conclude that the GeneralCounsel has shown by a preponderance of the evidencethatRespondent decided on 8 April 1986 to terminatethe seven alleged discriminatees because, Respondent hadjust found out that the Union had filed a petitionseekingto represent them. Although there is no evidence wheth-er any of the employees in the proposed unit had in factengaged inany union activity, Respondent clearly be-lieved that some or all of them had. Thus, immediatelyafter learning about the petition, General Manager Reedtelephoned Vice President Twickler and (according toTwickler) said that Reed had just heard that the qualitycontrol technicians had petitioned for "joining theUnion."Moreover, during this conversation Twickleradmittedly remarked that "it sounded like an effort tomove under the umbrella of the union to protect theirjob." If as I find) such a belief, motivated the termina-tion of the seven alleged discriminatees, their terminationwas unlawful whether or not Respondent was correct inthat belief.Gulf-Wander Corp.,233NLRB 772, 778(1977), enfd. in relevant' part 595 F.2d 1074 (5th Cir.1979), And cases cited;Crucible, Inc—228 NLRB 723, 729(1977), and cases cited;HedisonMfg Co.,249 NLRB791, 808-809 (1980), enfd. 643 F.2d 32 (1st Cir. 1981). 636DECISIONS OF THE NATIONAL LABOR -RELATIONS BOARDPersuasively pointing to Respondent's unlawful motiveis the timing of Respondent's decision to terminate theseven alleged discriminatees.The credible evidenceshows that as of 7 April, and until Reed learned aroundnoon on 8 April about the Union's petition and called totellTwickler, about it shortly before 2 p.m., Respondenthad every intention of retaining these seven employees,and that the terminationdecisionwas reached by 2 p.m.on 8 April. There is no credible evidence that anythingat- all intervened during this period of less than 2 days,other than Respondent's receipt of notice about the peti-tion, to account for the change in Respondent's plans.42Particularly in view of this sequence of events, suchtiming points to the conclusion that the decision to ter-minate these seven employees was motivated by theUnion's petition.Birch Run Welding,761 F.2d at 1180-1181;Jim Causley, Inc. i' NLRB,620 F.2d 122, 125 (6thCir. 1980);NLRB v. Tennessee Packers,390 F.2d 782, 784(6thCir 1968);LebisContracting,267NLRB 49, 50(1983).Lending further support to such an inference isthat by Reed's own testimony the alleged discriminatees,who had been classified as quality control technicians,were "replaced" by personnel who had the newly de-nominatedjob classification of qualityarea supervisors;43such persons were selected about the working day fol-lowing the last- day when the seven alleged discrimina-tees worked as quality control technicians.Fedco Freight-lines,273 NLRB 399, 401 (1984);StymcoMfg.,Co.,251NLRB 427, 438 (1980), enfd. 678 F.2d 46 (6th Cir. 1982);B. J. & R Machine. Co.,- 270NLRB 267, 269 (1984). Ascompared to the work that Reed and McAllister plannedas of 7 April to assign to the seven alleged discriminateesafter the remaining quality control technicians were ter-minated asof 11 April, the only difference of any signifi-cance between such technicians' work and the work per-formed by the quality area supervisors is that, to theextent that the data compiled by them were entered intothe computer, all the data compiled by the quality con-trol technicians were entered by Senior Quality ControlForeman Griffin, whereas some of the data compiled bythe quality area supervisors were entered by them.44 Iregard this change as- insubstantial in view of the follow-ing:When selected, the qualityareasupervisors did not(so far as the record shows) have any knowledge aboutoperating computers; indeed, four of them were formerquality control technicians. Further, there, is no evidence`42 Indeed, the only - evidence even suggesting any' other factor isTwickler's uncorroborated and discredited testimony that on the morningof 8 April he suggested to Reed that the already scheduled cutback beincreased by five or six. However, Reed testified that the decision to ter-minate'the seven alleged discruninatees (which he testified was made byhim) was not until the afternoon of that day43 AsRespondent's able brief puts it (p 7), "Reed determined that theCompany woulduse aquality assurance, supervisor, rather than qualitycontrol technicians "44 The record fails to show how much was entered from the qualitycontrol technicians' compilations as compared to the quality area supervi-sors' compilations.Although it is true that the quality area supervisors perform substan-tially fewer "double checks" than the quality control technicians in factperformed, Respondent had planned such a change in the remaining tech-nicians' duties at the time that it decided on 7 April to terminate fourtechnicians and before Respondent's 8 April decision to terminate the restof them.that when selecting them Respondent made any, effort toascertainwhether they had any experience in,- or aptitudefor, statistics or the operation of computers.Moreover,the evidence indicates that before terminating the qualitycontrol technicians Respondent had been taking stepslooking to the performance by them of the computerfunction now performed by the quality area supervisors.Finally, at the time of the hearing (more than 2 monthsafter the quality area -supervisors began work as such),their ability to enter, their compiled data into the comput-er was somewhat limited in Dickenson's words, "Mostof them can enter quite a bit of their own data"). Furtherpointing to the essential identity of the two jobs is theaction of Respondent's Madisonmanagement in terminat-ing the quality control technicians, and hiring-the qualityarea supervisors, before Vice President Twickler, hadeven received (much less approved) a purported reorga-nization plan supposedly calling for such action andbefore drawing up the job description for the qualityarea supervisor's job. Indeed,when Respondent gotaround to drawing up this job description, Respondentdrew up a fair description of the quality control techni-cians'jobswith the addition of certain computerduties.45Moreover, the authority of and the supervisionover the quality area supervisors had not been fully de-termined as of the date of the hearing, more than 3months after the qualityareasupervisors began to workas such.Further indicative of Respondent's unlawful motive isRespondent's failure tomake, before- terminating theseven alleged discriminatees, the- arrangements- which iteventually did make for the continued performance ofquality control functions previously performed by thequality control technicians. Although Reed admitted thatsomesort of quality control program is needed in - Re-spondent's business, and although- Respondent performedafter the technicians' termination the work which as of 7April Respondent had intended the seven' alleged discri-minateesto perform after 11 April, until 9 April' at theearliestRespondent did nothing at all (so far as therecord shows) looking toward obtaining other persons toperform such work. Although creating an appearance ofcommon motive for the termination of all 12 of the qual-ity control technicians, Respondent's termination of the 7alleged discriminatees effective the same day as the ter-mination of the 5 quality control technicians whose ter-mination had been decided on for lawful economic rea-sons before Respondent learned of the Union's petition46meant that during the next 2 weeks only 3 people-Grif-'fin (when he was not instructing the quality area supervi-sors),Axley, and Dickenson-were available to performthe quality control work" which Respondent had planned'as of '7 April to be performed by the 7 alleged discrimin-atees andwhich, 2 weeks after their termination, began46More specifically, quality area supervisors were to be "completelytrained on Statistical Process Control Methodology,"to be"active Statis-ticalProcess Control team member[a]," "to do all data entry," and to"review all chart plotting and procedures."46 This common termination date may have been the reason all thequality control technicians were named in the original charges filed bythe Union, which at that time may not have suspected that the decisionsto terminate the technicians were not simultaneous. ARMSTRONG RUBBER CO.637to be performed by the quality area supervisors. Further-more, Respondent's terminationof the seven alleged dis-criminatees before making any arrangements for the per-formance of the work Respondent had intended them todo imposed on Respondent the further inconvenience ofhaving to postpone the quality audit from the week of 14April to the week of 9 June. That this, was the reason forthe rescheduling is shown by Reed's testimony that thequality audit was not rescheduled until after Respond-ent's 8 April decision to terminate the seven alleged dis-criminatees;by the probability that the audit would havebeen rescheduled before 8 April if the decision to re-schedule it had been motivated by events which oc-curred before 8 April; and by the demonstrable falsity ofDickenson's testimony that the rescheduling was moti-vated by confusion due to an hourly layoff, although themost recent substantial hourly, layoff had occurred morethan 3 months earlier. Moreover, Respondent's conductafter deciding to terminate the remaining seven qualitycontrol technicians indicates that Respondent was at-tempting to resume the performance of their work asquickly as possible, while at the same time to conceal thefact that the, quality area supervisors were essentiallyquality control technicianswith a different job title.Thus, Respondent posted the quality area supervisor'sjob on the next working day (14 April) after the day thatthe quality control technicians lost routine access to theplant bulletin board, and about that same day selected allthe successful applicants. Further, the job posting con-tained no job description from which the technicians (oranyone else) could infer that the supposedly new jobswere essentiallythe same asthe ostensibly discontinuedones; and, by controlling the number and identity oftechnicianswho learned about these vacancies beforethey were filled, Respondent controlled the number andidentity of the technicians who would have been includ-ed in the unit sought by the Union and who filled thequality area supervisors' jobs.Finally, the evidence shows that the reasons advancedby Reed for the termination of the seven alleged discri-minateeswere not the real reasons. Reed testified that hedecided on 8 April to terminate these seven because thequality control technicianswere basically performingdouble checks and the technicians' termination wouldsave money. Although the record does show that thesewere the reasons for Reed's 7 April decision to terminatethe five quality control technicians not named in thecomplaint, the record further shows that these were notthe real reasons for the termination of the seven allegeddiscriminatees. Rather, the evidence shows that Respond-ent'sdecision to eliminate most of the double checks hadbeen reached on 7 April, before Respondent learnedabout the Union's petition; that the work which on 7April Respondent had decided to have performed after10 April by the seven alleged discriminatees was in factperformed after -28 April by the qualityareasupervisors;and that this change at best saved Respondent littlemoney and may well have cost it more.Nothwithstanding the foregoing, Respondent contendsthat no finding of unlawful termination can be made be-cause thereis noindependent evidence that Respondentdid not want its quality control technicians to be repre-sented by the Union; indeed, Respondent points to thefact that it has recognized the Union as the representa-tive of the hourly paid employees since buying the Madi-son plant in 1973, and also has contracts with affiliates ofthe Union at three other plants (see supra,fn. 2, and at-tached text). However, the evidence shows that, withinabout 2 hours after learning on 8 April of the Union's pe-tition,Respondent decided to terminate the seven qualitycontrol technicians whom on 7 April it had decided toretain; that Respondent thereafter replaced them withpersonnel whose total cost to Respondent was almost ashigh as (and perhaps higher than) the cost of the sevenalleged discriminatees; and that the reasons advanced byRespondent for its action are not true. Moreover, noth-ing in the record shows any reasonable explanation,other than the union petition that Reed found out aboutaround, noon on 8 April, for Respondent's decision by 2p.m. on 8 April to terminate the alleged discri:minateeswhom on 7 April it had decided to exclude from the sal-aried layoff to be effective on 11 April. From these cir-cumstances,, I infer that Respondent acted out of unionanimus andwith the purpose of procuring the withdraw-al, or dismissal of the Union's petition on the basis of theseeming abolition of the petitioned-for jobs. SeeAmesReady-Mix Concrete v. NLRB,411 F.2d 1159, 1161 (8thCir. 1969);NLRB v. Melrose Processing Co:,351 F.2d 693,698-699 (8th Cir. 1965);NLRB v Ri-Del Tool Mfg. Co.,mem. 486 F.2d 1406, 84 LRRM 2630, 2631 (7th Cir.1973);47Shattuck Denn,362 F.2d at470; Postal Service,275NLRB 510, 511 (1985);Cedar Falls Health 'CareCenter,276 NLRB 1300, 1302 (1985);HalloranHouse,249 NLRB 759'(1980);Aker Plastics,262 NLRB 1128,1134 (1982).As to cases in which an employer asserts permissiblereasons for an allegedly unlawful discharge, the Boardrequires an analysis underWright Line,411even when (asin this case) the reasons asserted by the employer havebeen found to have played no part in the discharge deci-sion.Taylor & Gaskin,277 NLRB 563 (1985). Cf.SquireDistributing Co. v. Teamsters Local 7,801 F.2d 238, 242(6th Cir. 1986). Accordingly, I fmd, for the samereasonsthat underlie my finding'that Respondent's tendered rea-sons for the seven terminations are purely pretextual,that Respondent has failed tosustain its' burden of show-ing that Respondent would have terminated the 'allegeddiscriminatees for such reasons in the absence of theUnion's petition.For the foregoingreasons,I fmd that Respondent vio-lated Section8(a)(1) and(3) by terminating quality con-trol technicians Lee Roy Kemp, Roy Dailey, WilliamDouglas, Eugene Kincaid, JamesMason,James Hurley,and Lizzie Mae Watson.Ihave found that Respondent converted the positionof quality control technician to that of quality area su-47 The courtstated-Where the employee isa leading unionadvocate whose dischargewould tend to undermine the union organizational effort and wherethe Company had previously indicated that it valued the employee'sservice, the discharge itself is sufficient evidence of antiunion animus.48 251 NLRB 1083 (1980), enfd. on other grounds 662 F.2d 899 (lstCir. 1981), cert denied 455 U.S. 989 (1982), approvedinNI,I.B v. Trans-portationManagement Corp.,462 U.S 393 (1983) 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpervisor in furtherance of Respondent's scheme to con-tinue performance of work performed by the techniciansof employees bearing that job title, and thereby to pro-cure withdrawal or dismissal of the Union's petition foran election among the employees with that job title. Ac-cordingly, I find that by such conversion Respondentviolated Section 8(a)(1) and _(3).Honda of San Diego, 254NLRB 1248,A263 (1981);Martin-Brower Co.,261 NLRB752, 758-759 (1982), enfd. 716 F.2d 896 (4th Cir. 1983);Amber Delivery Service,250 NLRB 63 (1980), enfd. 651F.2d 57 (1st Cir. 1981);Emerson G. M. Diesel, Inc.,258NLRB 1242, 1247-1248 (1981).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaning ofSection 2(2), (6), and (7) of theAct.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent has violatedSection 8(a)(1) and (3) ofthe Act byterminating employeesLee RoyKemp, RoyDailey,William Douglas,Eugene Kincaid,James Mason,James_Hurley,and Lizzie Mae Watsonabout 11 April1986.4.Respondenthas violatedSection 8(a)(1) and (3) oftheAct byconverting the position.of qualitycontroltechnicianto that ofquality area supervisor.5.The unfair labor practices set forthin Conclusionsof Law '3 and 4affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent had engaged in certainunfair labor practices, I shall recommend that Respond-ent be required to cease and desist therefrom, and fromlike or related conduct, and to take certain affirmativeaction in order to effectuate,the policies of the Act,When, as here, an employer has unlawfully terminatedemployees, the Board ordinarily requires the employer tooffer the employees reinstatement to the jobs of whichthey were unlawfully deprived or, if no such jobs exists,substantially equivalent jobs. In the instant case, Re-spondent no longer employs employees who performprecisely the same combination of tasks which was per-formed by the discriminatees before their unlawful termi-nation.Because Respondent's creation of this situationconstituted an unfair labor practice and was motivatedby an effort to conceal Respondent's unlawful motivesfor ridding itself of the discriminatees, and because all ofthe work that Respondent had intended them to performbefore it learned of the Union's petition is still being per-formed by Respondent's personnel, the fact that the dis-criminatees' exact same jobs no longer exist would notnecessarily preclude an order requiring Respondent tooffer such jobs to the discriminatees.Fibreboard Corp. v.NLRB,379U.S. 203, 215-216 (1964);AlertMedicalTransport,276 -NLRB 631, 673 (1985). However, I con-clude that it would be more appropriate to require Re-spondent to offer the discriminatees reinstatement in thequality area supervisors' jobs, which, for purposes of thiscase, I find to constitute substantially equivalent employ-ment (see supra, sec. II,D). The only work-performed byquality area supervisors but not quality control techni-cians consists of entering data into the computer and cer-tain X-ray work, neither of them tasks which consume alarge proportion of the workers' time. Because Respond-ent gave on-the-job training in such procedures to all thepersons hired about 14 April as quality area supervisors,and because the failure of the discriminatees (other thanpresent quality area supervisors Kemp and Douglas) toreceive such training is a direct result of 'their unlawfultermination,Respondent is in no position to claim thatmere lack of such training renders inappropriate an orderrequiring the other discriminatees to be offered jobs asquality area supervisors. To be sure, such an- orderwould be unjust to both Respondent and the discrimina-tees if they could not be trained for such new tasks.However, I conclude that they can be so trained. Thus,so far as the record shows, all four of the quality controltechnicians who were selected as quality area supervisorslearned such tasks at a rate satisfactory to Respondent.Further, so far as the record shows, in selecting'the qual-ity area supervisors, Respondent did not take into consid-eration either their experience in operating computers ortheir aptitude in learning such work (the only tasks thenperformed by quality area supervisors which had notbeen performed by quality control technicians). Finally,the record indicates that before the Union filed its peti-tion Respondent was planning to train its quality controltechnicians to enter their data into the computer and torequire them to do so. I conclude that -the discriminateesare capable of being trained for these new tasks andwould in any event have eventually been required tolearn how to enter their data into the computer. In deter-mining after the reinstatement of any discriminatees(exceptKemp and Douglas) whether they have madesatisfactory progress in learning these new tasks, Re-spondent must, or course, evaluate them on the basis ofthe training which they have had an opportunity to re-,ceive, rather than comparing them with other qualityarea supervisors whose opportunity for training has notbeen affected by discriminatory denial of employment.As previously noted, the discriminatees were all beingpaid at a level which fell within the salary range at-tached to salary grade 14. I agree with the GeneralCounsel that the required offers of employment shouldbe to the salary grade 14, which Respondent has at-tached to the quality area supervisors' jobs, rather thanto the salary grade 11, which Respondent had attachedto the job classification of quality area technicians. Sucha requirement is analogous to the routinely issued re-quirement that reinstatement offers include wage in-creases and other improvements afforded to incumbentsin the discriminatee's old job during a period when thatjob was unlawfully withheld from him.Chem Fab Corp.,275 NLRB 21, 22 (1985);Kansas Refined Helium Co., 252NLRB 1156, 1159 (1980).Accordingly, Respondent will be, required- to offer jobsas quality area supervisors, with the salary grade 14, todiscriminateesRoy Dailey, Eugene Kincaid, JamesMason, and James Hurley, dismissing, if necessary, ARMSTRONG RUBBER CO.Morton Sadler, James Sisk, Don Murphy, Bobby Rich-ardson, Robert Meyers, and any other individual (exceptdiscriminateesLee Roy Kemp and William Douglas)hired or transferred into such a job since 12 April 1986,without prejudice to the seniority, or other rights andprivileges, they would have enjoyed if they had not beenterminated about 11 April 1986.Because atthe time ofthe July 198'6 hearingdiscriminateesKemp and Douglaswere in fact working for Respondent as qualityarea su-pervisors, Respondent will not be required to offer thememployment as such, but will be required to afford themthe seniority, and other rights and privileges, they wouldhave enjoyed if they had not been unlawfully terminatedabout 11 April 1986.Up to this point, I have failed to discuss any affirma-tive relief to be afforded to the seventhdiscriminatee,LizzieMae Watson. She is the discriminatee with thelowest seniority, and the record affirmatively shows thatRespondent customarily uses seniority as the basis for de-termining the identity of salaried employees to be termi-nated for economic reasons within a particular job classi-fication.Although Respondent unlawfully terminatedseven quality control technicians, Respondent may haveinitially employed onlysix personsto replacethem (seesupra,fn. 21).Moreover, when Respondent did add an-other qualityareasupervisor (Robert Meyers), Respond-ent transferred him from another job and transferred atleast some of the duties of that job, to the quality areasupervisors. However, the, record otherwise fails to showthe circumstances surrounding Meyers' transfer or Re-spondent's usualpractice in determining whether to fillsalaried vacancies by transfer, recall, or otherwise. More-over, because the 14 April selection of only six qualityareasupervisorswas part of a design to conceal Re-spondent's discriminatory motivation by, concealing theseven discriminatees' replacement, it cannot beassumedat this point that Respondent decided in good faith thatas of 14 April it needed only six persons instead of seven.Accordingly, if no vacancy for Watson is left followingthe otherdiscriminatees'responsesto Respondent's joboffers and the dismissal (if necessary) of Sadler, Sisk,Murphy, and Richardson, Respondent will be required toputWatson on' a preferential hiring list. Any other joband related rights she may have will,be determined atthe compliance stage,Further,Respondent will be required to make allseven of the discriminatees whole for any loss of pay orother benefits they may have suffered by reason, of theirunlawful termination,lessnet interimearnings, to becomputed in the manner prescribed- inF.W. WoolworthCo., 90 NLRB 289 (1950), with interest as called for inFlorida Steel Corp—231 NLRB 651 (1977),48 Because Re-spondent's unlawful scheme for concealing its discrimina-tory motivation was directly responsible for the 1-weekintervalbetween the discriminatees' last day on theactive payroll as quality control technicians and the firstday of work by the quality area supervisors, that week isto be included in the backpay period, and gross backpayis to include what the discriminatees would have beenpaid during that week but for their unlawful termination.'&eSee generallyIsis Plumbing Co.,138 NLRB 716 (1962).639In addition,Respondent will be required to expungefrom its files any reference-to the unlawful teminations,and to notify the seven discriminatees that this has beendone and that evidence of such unlawful actions will notbe used as a basis for future personnel actions againstthem.Sterling Sugars,261 NLRB 472 (11982).The Gener-alCounsel's request for a"visitatorial clause"will begranted in view of the possible complexity of computingthe "make-whole" remedy here.Hilton Inn North, 279,NLRB 45 (1986);but seeWestwood Industries,280 NLRBNo. 12 (May 30,1986) (not reported in Board vol-umes).50Also,Respondent will berequiredto post ap-propriate notices.On these findings of fact and conclusionsof law andon the entire record,I issue the following recommend-ed51ORDERThe Respondent, The - Armstrong Rubber Company,Madison,.Tennessee, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Discouragingmembership in International Union ofthe,United Rubber, Cork, Linoleum and Plastic Workersof America, Local Union No. 670, AFL-CIO-CLC, orany other labor organization, by terminating employees,converting one job into another job, or otherwise dis-criminatingin regard to hire or tenure of employment oranyterm or condition of employment,(b) In any like or ralatedmanner interfering,with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act..2.Take the following affirmative action necesary to offectuate the policies of the Act.(a)Offer jobs, as quality area supervisors, at salarygrade 14, to Roy Dailey, Eugene Kincaid,James Mason,and James Hurley, without prejudice to their seniority orany other rights or privileges previously enjoyed.(b)Afford Lee Roy Kemp and William Douglas theseniority, and any other rights or privileges, they wouldhave enjoyed if they had not been terminated about 11April 1986.(c) If no position as quality area supervisor is availablefor Lizzie Mae Watson, place her on it preferential list,and' offer her such a job as such employment becomesavailable and before otherpersons arehired for suchwork.(d)Make Dailey, Kincaid,Mason,Hurley,Kemp,Douglas, and Watson whole for any loss of pay or bene-,fits they may have suffered by reason of the discrimina-so Such problems may include,without limitation,determining thewage rate at which the discriminatees' gross baclpay is to be computed.As the GeneralteesKemp and Douglas as quality area supervisors,Respondent paidthem about 5 percent more than they had, received as quality controltechnicians.si If no exceptions are filed as provided by See. 102.46 of the Board'sRulesandRegulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion against them, in the manner set forth in the remedysection of this decision.(e) Remove from its files any reference to the unlawfulterminationsand notify the employeesin writingthat thishas been done and that the terminations will not be usedagainst them in any way.(f)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnelrecords and reports, and all other records nec-essary or useful for analyzing the amount of backpay dueunder the terms of this Order.(g) Post at its facility in Madison, Tennessee, copies ofthe attached notice marked "Appendix."52 Copies of thenotice, on forms provided by the Regional Director forRegion 26, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(h)Notify the Regional Director in writing within 20days from the date of this Order ` what steps the Re-spondent has taken to comply.' For the purpose of deter-mining"or securing compliance with this Order, theBoard, or any of its duly authorized representatives, mayobtaindiscovery from the Respondent, its officers,agents, successors, or assigns, or any other person havingknowledge concerning any compliance matter, in themanner provided by the Federal Rules of Civil Proce-dure. Such discovery shall be conducted under the su-pervision of the United States court of appeals enforcingthis Order and may be had on any matter reasonably re-lated to compliance with this Order, as enforced by thecourt.52 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government.After a hearing at which all-sides had an opportunity tobe heard and state their positions, the National LaborRelations Board has found that we violated the NationalLabor Relations Act and had ordered us to post andabide by this notice.WE WILL NOT discourage membership in InternationalUnion of the United Rubber, Cork, Linoleum and PlasticWorkers of America, Local Union No. 670, AFL-CIO-CLC, or any otherunion,by terminating employees,converting one job- into another job, or- otherwise dis-criminating in regard to hire or tenure of employment orany term or condition of employment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 the Act.WE WILL offer jobs as quality area supervisors to RoyDailey,EugeneKincaid,JamesMason,and JamesHurley, without prejudice to their seniority or any otherrights or privileges previously enjoyed.WE WILL afford to Lee Roy Kemp and WilliamDouglas, who are now working, as quality area supervi-sors,the seniority, and any other rights and privileges,they would have enjoyed if they had not been terminat-ed.If no position as qualityareasupervisor is available forLizzieMae Watson, WE WILL put her on a preferentialhiring list, and offer her such a job as such employmentbecomes available and before other persons are hired forsuch work.WE WILL make all seven of these employees whole,with interest, for any, loss of pay or benefits they mayhave suffered by reason of the discriminationagainstthem.WE WILL remove from our files any reference to theunlawful terminations of all seven of these employees,and notify them that these terminations will not be usedagainst them in any way.THE ARMSTRONG RUBBER COMPANY